Citation Nr: 0306563	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  93-01 581	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 1958 Board of Veterans' Appeals (Board) decision, 
denying restoration of service connection for defective 
hearing.  



REPRESENTATION

Moving party represented by:  Cynthia B. Moore-Simmons, Esq.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The moving party served on active duty from May 1943 to 
November 1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2001.  At that time, the Board denied 
the moving party's motion for revision of the June 1958 Board 
decision on the basis of CUE.  The Board also denied a motion 
for a Board CUE hearing.  

The moving party sought review of the Board's by the U.S. 
Court of Appeals for Veterans Claims (Court).  By decision 
dated November 20, 2002, the Court found that because the 
Board had improperly applied the presumption of soundness at 
the time of its June 1958 decision, CUE undermined this 
decision.  The matter has been returned to the Board for 
restoration of service connection for the moving party's 
hearing loss as of October 31, 1957, the date of severance.    

The Board is cognizant that Department of Veterans Affairs 
(VA) Regional Offices (ROs) now routinely research complex 
questions presented via the Internet, including recourse to 
past Board decisions.  Although this matter involves a motion 
to revise a Board decision, its essential issue involves a 
matter for resolution that can also be raised in a veteran's 
attempt to revise an unappealed RO decision or a Board 
decision on the basis of CUE.  

In light of this recognition, the Board presently observes 
that the Court has returned this matter to the Board via a 
memorandum (single-judge) decision.  Such a disposition is 
not a binding interpretation of the applicable law.  
Moreover, in an effort to comprehend the basis for the 
Court's decision and implement it, the Board has examined the 
criteria that guide the Court in determining whether a case 
is appropriate for single-judge, memorandum decisions.  The 
criteria were announced in Frankel v. Derwinski, 1 Vet. App. 
23, 25 (1990), and are that (1) the case on appeal must be of 
"relative simplicity;"  (2) the Court's decision cannot 
"establish a new rule of law;"  (3) the decision cannot 
"alter, modify, criticize, or clarify an existing rule of 
law;'  (4) the decision cannot "apply an established rule of 
law to a novel fact situation;" (5) the decision cannot 
"constitute the only recent, binding precedent on a 
particular point of law within the power of the Court to 
decide;" (6) the decision cannot "involve a legal issue of 
continuing public interest;" and (7) the decision's outcome 
cannot be "reasonably debatable." 

Respectfully observed, the Board is unable to determine how 
the criteria under Frankel were met, given that the policy 
announced therein is based on the existence of a rule of 
decision that is "binding precedent," or the existence of a 
rule of law. Frankel at 26.  Such precedent may be a panel or 
en banc decision of this Court, a decision of the United 
States Court of Appeals for the Federal Circuit.  Here, since 
this is a CUE claim, the Board first notes that a reversal on 
the basis of rule of law must be based on a binding rule 
existing or applying to a Board decision entered in June 
1958.  

Second, the Board notes that because the Court's decision in 
this respect apparently reflects the view of a single judge, 
and because the Court's decision does not discuss contrary 
law as has been stated by the Federal Circuit Court of 
Appeals (as discussed below), the researcher examining the 
Court's analysis of this matter should not construe its 
decision as guidance in any manner.  Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1991) (Observing that binding precedent 
upon the Court of Appeals for Veterans Claims includes 
decisions of the Federal Circuit of Appeals); see also Jones 
(McArthur) and Karnas v. Derwinski, 2 Vet. App. 231, 234 
(1992) (en banc) (Observing that a decision of the Federal 
Circuit Court of Appeals is of "extreme importance" to the 
decisions of the Court of Appeals for Veterans Claims, 
because the decisions of such court are subject to review by 
the Federal Circuit); vacated as to appellant Karmas, Karnas 
v. Principi, 985 F.2d 582 (Fed. Cir. 1992).  

Further, because the Board is cognizant that the RO must 
implement the decision, the Board is compelled to attempt to 
analyze the Court's decision in order to ensure that, to the 
extent possible, the RO and future readers can understand it.  
The discussion is provided below.


FINDING OF FACT

The Court of Appeals for Veterans Claims has found that CUE 
undermined an unappealed, June 1958 Board decision that 
declined to restore service connection for bilateral hearing 
loss.  

CONCLUSION OF LAW

Because the Court has so found CUE, the Board must comply 
with the Court's order and direct that service connection for 
hearing loss be reinstated effective as of October 31, 1957.  
38 U.S.C.A § 7252 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The factual background of this matter was fully set forth in 
the Board's decision of September 2001 and will not be 
reiterated here, except as is pertinent to the Court's 
decision.  

The moving party sought service connection for left ear 
hearing loss by application received in March 1946.  He 
specifically claimed that such had been aggravated by his 
military service.  

The moving party's service medical records contained the 
following:

1.	A September 1, 1942 service entrance physical 
examination, reflecting that his bilateral 
hearing was 20/20 upon whispered voice 
testing;

2.	A March 16, 1944 "sick call" record, 
generated to determine the moving party's 
physical fitness to enter Officer Candidate 
School, and reflecting the sole data then 
collected was that the moving party "has had 
trouble with [his] left ear for the past 12 
years," and that an audiogram was to be 
conducted;

3.	A further March 1944 consultation report noted 
that the moving party had demonstrated poor 
hearing on a recent audiogram. In the block 
for "opinion of consultant", it is recorded 
"Deafness for 12 . . . " with the rest of the 
line obscured.  Testing revealed 15/15 hearing 
in his right ear and 2/15 in his left ear.  
According to an audiogram, the diagnosis was 
mixed-type hearing loss.  On a separate 
consultation report, the moving party reported 
that hearing in his left ear had "always been 
somewhat reduced."  Examination noted moderate 
reduction in hearing on his left side;

4.	In June 1944, the moving party was 
hospitalized for acute catarrhal 
nasopharyngitis. In the same month, a physical 
profile noted a level of two was assigned to 
the moving party's hearing;

5.	An entry on an "Outpatient Card," dated 
November 20, 1944, indicating that the moving 
party "has been practically deaf in [his] 
left ear for 12 years.  Was told that he could 
be helped by inflations;"

6.	A November 1945 pre-separation report of 
physical examination, indicating that upon 
whispered voice hearing testing, the 
appellant's right ear hearing was 15/15, and 
his left ear hearing was 8/15.  It was also 
found that the moving party's hearing loss 
existed prior to service, and was 
nonsymptomatic and non-disabling.

In June 1946, a rating board granted entitlement to service 
connection for defective hearing in the left ear.  A 
noncompensable rating was assigned, effective from November 
6, 1945.

In June 1946, the appellant underwent an audiometric 
examination conducted by Carson S. Dimling, M.D.  He reported 
that the appellant displayed a whispered voice testing 
threshold of 8 inches in the right ear and zero inches on the 
left.  To spoken voice testing the results reportedly were 
eight inches on the left with no results noted for the right 
ear.  A copy of an audiogram was attached, however; its 
annotations are in blue and red ink, but only partial for the 
later.  It is also unclear whether the red ink markings were 
in whole or part bone conduction testing. In correspondence 
dated in July 1946, Dr. Dimling reported that an examination 
had revealed that 58 percent hearing loss was present in the 
moving party's left ear and 16.8 percent was present in the 
right ear.

A February 1947 letter from Sol Goldberg, M.D., reflects that 
the moving party informed the physician that "in 1943, it 
was noted on a physical examination in the Army, that he had 
impairment of hearing, and was given a waiver. He thinks that 
the hearing has become worse."  The examination results 
included hearing in the right ear three inches to spoken 
voice and in the left ear six feet to the spoken voice. The 
diagnosis was: "Defective hearing, bilateral, conductive 
type."

By rating decision dated in March 1947, the RO granted a 40 
percent rating for bilateral defective hearing, conductive 
type.  The disorder was noted to be 3/20 in the right ear, 
and 6/20 in the left ear.  The RO did not provide any 
explanation or reasoning as to why the moving party was to be 
granted service connection for bilateral hearing loss.

In a March 1947 report of an ear, noise, and throat 
examination in February 1947, Claude W. McKee, M.D. informed 
the RO that upon his examination of the moving party, the 
latter reported that he began to experience symptoms 
associated with hearing loss while in service in 1943.  The 
moving party also noted that prior thereto, his hearing was 
found to be adequate on three examinations and that since 
service, his hearing impairment had increased.  He reported 
that over the previous three years his hearing became worse 
to the point he was already taking course in lip-reading.  He 
was unable to provide a specific reason for his hearing loss 
and stated that he had not been exposed to artillery fire.  
He noted no history of ear infection and was not exposed to 
unusual noise prior to service.  On examination, hearing 
acuity was 1/15 in the right and 0/15 in the left, whispered 
voice, and 13/15 in the right and 1/15 in the left, spoken 
voice.  The diagnosis was bilateral deafness, mixed-type, 
severe in the left, moderate in the right, "cause 
undetermined."

A May 1947 report of VA outpatient treatment from February to 
March 1947 noted the moving party as having had 20/20 hearing 
upon entry into service, and having later signed a waiver on 
his hearing in order to become enrolled in officer candidate 
school.  His hearing was noted to have been deficient upon 
discharge, and to have grown worse since.  The report noted 
the left ear to be almost totally deficient and the right ear 
markedly deficient.

During a May 1948 VA examination, the moving party reported 
that he had been noticing deafness in 1943 mostly in the left 
ear and some in his right ear. He said he had no history of 
otitis media.  He complained of near deafness in his left ear 
and partial deafness in his right.  Upon testing in May 1948, 
his ordinary conversation hearing was measured at 20 feet in 
the right ear and 0 (zero) feet in the left ear.  It was 
noted that the moving party had a hearing aid but that did 
not wear it.

Eight days later in May 1948, an RO rating Board, including a 
medical doctor, requested a medical opinion as to whether the 
moving party was malingering during VA medical examinations 
of the level of his hearing disability for increased rating 
purposes.  The request was based on the marked variability of 
the moving party's responses during post-service VA medical 
examination reports evaluating hearing loss.

In June 1948, a VA Acting Chief Medical Officer reviewed the 
record at the request of the rating board, and determined 
that it was "very difficult for this office to reconcile" the 
variability in post-service medical examination reports of 
the moving party's hearing, and asserted that "it can only be 
presumed that the moving party may be malingering."  

Upon VA examination in July 1948, the moving party denied a 
history of deafness prior to service.  The onset of deafness 
was reported to be gradual during OCS.  The moving party 
reportedly was exposed to routine rifle practice, but not to 
bombing or shellfire, while in service.  Although he denied 
any history of a ruptured eardrum, a healed scar in his right 
eardrum was noted.  The examiner reported hearing acuity to 
voice was 16 feet in the right ear and one-half foot in the 
left ear.  This was correctable to 20 feet in the right ear 
and remained the same in the left ear. The examiner found 
that the use of a hearing aid was not indicated, and he 
concluded that the findings were consistent with conductive- 
type deafness in the right ear and nerve-type deafness in the 
left ear.  The diagnosis was impairment of hearing, mixed- 
type.

By rating decision dated in July 1948, the moving party's 
rating for hearing loss was reduced from 40 percent to 10 
percent based on further audiological testing.

In November 1956, a VA report for loss of organic hearing 
acuity summarized the results of audiometric testing.  It 
revealed speech reception threshold of 30 decibels in his 
right ear and 60 decibels in the left ear.  The moving party 
also had 96 percent speech discrimination ability in his 
right ear and 80 percent in his left ear.  A hearing aid 
evaluation also noted that the moving party achieved better 
binaural hearing when he wore his hearing aid in his left 
ear.

In July 1957, the RO informed the moving party that it was 
considering severing service-connection for bilateral hearing 
loss because its previous grant of service connection was 
clearly and unmistakably erroneous.  The RO explained that 
his service records conclusively showed that deafness existed 
prior to service and there was no inservice aggravation of 
his pre-existing condition.  In the proposed rating action, 
the RO noted expressly the following points as to 
aggravation:

1. There was no evidence of increase in the basic 
chronic pathology.  (Doubling the numerator of the 
whispered voice recorded at discharge from service 
results in a finding of normal hearing for the 
spoken voice);

2. There was no evidence of any sudden pathological 
development during service;

3. There was no evidence that the moving party was 
exposed to gunfire or received any other type of 
acoustical trauma during service;

4. There was no record of any extenuating 
circumstances of hardship of service that would 
justify the determination of aggravation;

In September 1957 and through his then-representative, the 
moving party argued that his hearing loss was aggravated by 
assignments and conditions in service such as exposure to 
rifle fire, sinus infections, exposure to cold, and noise of 
diesel engines. 

In October 1957, the RO advised the moving party and his 
representative that service connection for hearing loss was 
severed.

At a personal hearing before the RO in March 1958, the moving 
party testified that on examination at entrance into service, 
as a candidate for officer training school, and prior to 
transfer overseas, hearing loss was not detected.  In 
addition to exposure to twice firing rifle qualification and 
twice passing through the "infiltration course" (which the 
Board notes involves crawling under live machine gun fire), 
the moving party stated that he worked approximately 10 
months in a power plant and was exposed to diesel engine 
noise seven days a week.  He also testified that he was aware 
of having a certain amount of hearing loss before going into 
service, which he stated did not affect conversation, but 
which would require a statement to be repeated of the speaker 
approached him on his left side.  The moving party further 
stated that his hearing was "not as good" after service as 
before.

In June 1958, the Board determined that the evidence clearly 
and unmistakably established that the moving party's 
defective hearing existed prior to service and was not 
aggravated during service, and accordingly, the RO's previous 
grant of service connection was clearly and unmistakably 
erroneous and was not to be restored.  In relevant part, the 
Board stated:

While a hearing defect was not reported on 
enlistment and active duty examinations, 
information repeatedly recorded for clinical 
purposes in service, the statement by the [moving 
party] in his application for compensation and 
other evidence on file clearly and unmistakably 
establish that the [moving party]'s hearing 
impairment existed prior to service.  The service 
medical records do not show any sudden pathological 
development or acoustic trauma affecting the 
auditory apparatus during service.  The 
symptomatology reported in service does not reflect 
an increase in severity or aggravation during 
service of the preexisting hearing defect.

As a result, after a review of the record in its entirety, 
the Board in June 1958 determined that the evidence clearly 
and unmistakably established that the defective hearing 
existed prior to service and was not increased or aggravated 
in service.  The earlier grant of service connection was 
found to be clearly and unmistakably erroneous and was not 
restored.


The Court's November 2002 Decision

In finding that the June 1958 Board decision was the product 
of clear and unmistakable error, the Court based its decision 
upon the finding that although its case law was not 
controlling legal authority in the review of a decision that 
was promulgated prior to its existence, it could nonetheless 
"follow whatever persuasive reasoning such case law may 
contain."  See Court decision, page 8.  As such persuasive 
reasoning, the single-judge author of this reversal cited the 
Court's decision in Miller v. West, 11 Vet. App. 345 (1998), 
for the specific proposition that "[a] bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Id., citing Miller at 11 Vet. 
App. 347.  The Court in this matter found that the records 
relied upon by the Board to rebut the presumption of 
soundness were, "at best, . . . transcriptions of medical 
history as conveyed by the [moving party] without any factual 
predicate in the record."  Id.  

The Board first must point out that Miller did not address a 
CUE claim.  Second, the Board does not find in Miller any 
language that indicates its "persuasive reasoning" applies 
to the a CUE claim.  Moreover, if subsequent case law may be 
consulted for "persuasive reasoning," then the Board must 
observe that the Court did not cite or discuss the decision 
of the Court of Appeals for the Federal Circuit in Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000), which held that the 
statutes, regulations, and case law pertaining to the 
presumption of soundness, including rebuttal of the 
presumption, mandated no absolute rule requiring 
contemporaneous clinical evidence or recorded history.  It 
noted that "[i]n a case [such as was presented by Harris], 
in which a later medical opinion is based on statements made 
by the veteran about the preservice history of his condition, 
contemporaneous clinical evidence and recorded history may 
not be necessary."  Harris at 1351.

The Board has reexamined the facts as are outlined above in 
view of the facts as were presented in Miller and Harris.  

In Miller, the veteran indicated at the time of his entry 
onto active service that he had previously experienced 
"depression or excessive worry," but no psychiatric 
abnormality was noted during the preservice examination.  
Later in service, the veteran was diagnosed to have a 
schizophrenic reaction, which had "existed prior to 
service."  In recommending that the veteran be discharged 
from active duty, a service department medical board found 
the veteran to be unfit for service; that the schizophrenic 
reaction was not incurred in service; and that the 
schizophrenic reaction had preexisted his service.  11 Vet. 
App. 346.

In Harris, the veteran's vision disorder was not noted at the 
time he entered active service.  Approximately two years 
after he entered active duty, he was diagnosed to have 
retinitis pigmentosa.  At the time of the diagnosis, the 
veteran reported that he had an eight-year history of poor 
night vision, and there were post-service medical records 
indicating that he had symptoms of night blindness from an 
early age.  A medical expert examined the foregoing evidence 
and concluded that the veteran's condition had pre-existed 
service.  203 F.3d 1346-47.  

Having examined the two cases, the present case involves 
facts that are strikingly similar to those presented in 
Harris:  the moving party is diagnosed in service to have 
left-ear hearing loss, previously undiscovered by military 
medical examiners.  Here as in Harris, and unlike in Miller, 
the moving party reported specific, left-sided, pre-existing 
hearing loss to various military medical examiners on 
multiple occasions in the course of diagnosis and treatment, 
and a post-service medical examiner concludes that the 
hearing loss did indeed preexist the moving party's military 
service.   

As such, the Board cannot glean for the reader that this 
matter involves a deficiency in the then-unappealed and now 
challenged Board decision that is of a paucity of probative 
evidence.  It is striking that in Harris, the Federal Circuit 
noted that the Miller court referred to the absence of 
contemporary clinical evidence as a component part of the 
clear and unmistakable error finding.  However, the Federal 
Circuit noted that the facts before it in Harris did not 
involve a dearth of evidence, but one in which probative and 
quality medical evidence of record were to be weighed.  
Harris, 203 F.3d at 1349-1351.

In view of the striking similarities between this matter and 
Harris, the Board cannot ascertain the basis for the Court to 
fail to consider the Federal Circuit's discussion, and cannot 
comprehend the basis for the Court's decision.  Nonetheless, 
as noted above this matter must be implemented by the RO.  




ORDER

Because the Court of Appeals for Veterans Claims has so 
ordered, the grant of service connection for hearing loss 
effective October 31, 1957 is restored.  



                       
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




